DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/318,762
This Office Action is responsive to the amended claims of October 27, 2021.
Claims 1 and 3-23 have been examined on the merits.  Claims 1, 3-5, 11, 15-17, and 21-22 are previously presented.  Claims 6-8, 10, 12-14, 18-20, and 23 are currently amended.  Claim 9 is original.
Priority
Applicants identify the instant application, Serial #:  16/318,762, filed 01/18/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/CN2017/093270, International Filing Date: 07/18/2017, which claims foreign priority to Chinese patent application 201610573970.X, filed 07/20/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority Chinese application, while provided, is not in English.  Therefore, it is difficult to determine whether or not the instant claims find support in the foreign 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 27, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/27/2021.
Applicants deleted the improperly lined through/deleted figures in claim 3 thereby rendering moot the objections against claim 3 (see paragraph 18) in the previous Office Action.
Applicants fixed the poor resolution previously plaguing claim 4’s illustrations thereby rendering moot the objections against claim 4 (see paragraph 19) in the previous Office Action.
Claims 5 and 11 no longer contain the “anomaly” (see paragraph 20) mentioned in the previous Office Action thereby rendering moot the objections against claims 5 and 11.  Similarly, poor resolution plaguing claim 6 has been resolved rendering moot the objection against claim 6 (see paragraph 22) made in the previous Office Action.
Applicants revised claim 6 by placing commas separating each compound from its neighbors in the list of compounds thereby rendering moot the objection against claim 6 (see paragraph 21 in previous Office Action).
All claims now have periods thereby rendering moot the objections against claims 6, 7, and 23 (see paragraph 23 in previous Office Action).
By adding -- comprising -- the Applicants have rendered moot the indefiniteness rejection against claim 8 (see paragraphs 24-26) made in the previous Office Action.
Conclusion
Claims 1 and 3-23 are allowable as written for the rationale stated within paragraphs 33-38 of the Non-Final Office Action of August 5, 2021.  This analysis still is valid for base claims 1, 6, and 21, upon which all other claims depend.
A search of the full scope of base claims 1, 6, and 21 using Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
Furthermore, a review of these search results by inventor name and assignee/owner names did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor name and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625